Citation Nr: 1625776	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include a right rotator cuff sprain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty service from June 1974 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in April 2010, a statement of the case (SOC) was issued in June 2010, and a substantive appeal was received in July 2010.

The issues of entitlement to service connection for a low back condition and a right arm/hand condition were previously certified to the Board as well.  However, in a May 2015 rating decision, the RO granted service connection for both of those conditions, thus resolving the issues in full.  As such, the issues of entitlement to service connection for a low back condition and a right arm/hand condition are no longer before the Board and they shall not be discussed any further.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is at least in relative equipoise as to whether the Veteran's right shoulder disorder, identified as a right rotator cuff strain, was caused by or is the result of an injury the Veteran sustained to his right shoulder during military service.





CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder, to include a right rotator cuff sprain, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim on appeal, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed right rotator cuff strain is the result of military service.  In particular, the Veteran has provided statements that he began experiencing right shoulder pain in service, for which he sought treatment.  He then contends that he continued to experience right shoulder pain from that time until present.

A review of the Veteran's service treatment records reveal that he was treated in service for right shoulder pain for a 2 week period in January 1978.  There was no further discussion of any diagnosed shoulder condition in service.

A review of the Veteran's outpatient treatment records show that he has reported a history of continued right shoulder pain since military service in 1978.  The Veteran was diagnosed with right rotator cuff strain in January 2004.  No etiology to military service was discussed.

The Veteran was provided with a VA examination in April 2015.  Upon review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with right rotator cuff strain.  The examiner opined that the Veteran's right rotator cuff strain was as least as likely as not caused by or incurred in military service.  In support, the examiner provided that the Veteran's service treatment records showed that he did suffer an injury to his right shoulder in military service and that his statements regarding continuity and currently diagnosed right shoulder condition support a relationship based upon her medical expertise and knowledge.

Analysis

The Veteran's outpatient treatment records and VA examination show that he does have a current disability in that he was diagnosed with right rotator cuff strain.  The evidence also supports the indication of an in-service injury.  The Veteran's service treatment records show that he was treated for complaints of right shoulder pain for a period of at least two weeks towards the end of his service.  Thus, the Veteran's claim turns upon a showing of a nexus.

In this regard, the Board must therefore weigh the credibility and probative value of the medical opinion evidence of record, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In particular, the Board highlights the result of the April 2015 VA examination, finding that the Veteran's right rotator cuff strain was as least as likely as not incurred or caused by the Veteran's military service, to include in-service complaints of right shoulder pain.  The Board notes that this opinion was provided by licensed medical professional who reviewed the Veteran's claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  The opinion was also credible, as it appeared to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  

The Board does not note any additional opinions, to include any negative etiology opinions in regard to the Veteran's right shoulder.

The Board, thus, finds that there is competent and credible favorable medical opinion evidence in favor of the claim.  Although there is no explicit negative opinion evidence against the Veteran's claim, any such implicit findings, to include the lack of an actual diagnosed chronic disability in service and the passage of so many years between service discharge in 1979 and diagnosis in 2004, are noted accordingly.  Therefore, there is an approximate balance of positive and negative evidence regarding etiology of the Veteran's right shoulder.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a right shoulder disorder, to include a right rotator cuff strain, is warranted.  The appeal is granted.



ORDER

Entitlement to service connection for a right shoulder disorder, to include a right rotator cuff sprain, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


